Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  157680                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 157680
                                                                    COA: 340964
                                                                    Alpena CC: 00-005417-FH
  KENNETH GERALD COX,                                                          00-005441-FC
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 12, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 21, 2018
           t1217
                                                                               Clerk